Citation Nr: 9912093	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-18 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an original rating greater than 10 percent for 
a hypertension disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1995.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in December 
1995 by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded service 
connection for a hypertension disorder and evaluated the 
veteran's disability as 10 percent disabling.  The veteran 
disagreed with that evaluation, specifically, he stated, in 
his Notice of Disagreement dated December 1995, that "a much 
higher rating should have been granted", and perfected his 
appeal. 

The case was remanded, in a decision dated April 1998, in 
order to obtain additional medical evidence the veteran 
referenced.  After repeated requests for information from the 
veteran went unanswered, the RO again adjudicated the 
veteran's claim.  



REMAND

The veteran claims that his blood pressure disability is more 
severe than the current rating reflects.  In particular, the 
veteran asserts that his systolic blood pressure readings are 
frequently in excess of 160 and 170, and that his diastolic 
readings are also frequently in excess of 120.  He also 
claims that he had been told his blood pressure was 160/104 
by a physician, that he sees a physician once a month, and he 
requested a VA compensation and pension examination in his 
Notice of Disagreement dated December 1995.   

As indicated above, this matter was remanded in April 1998 to 
obtain the medical records the veteran claimed existed.  
Although the veteran did not supply the requested 
information, the RO again denied his claim after two 
unsuccessful attempts to elicit information from him.  
Unfortunately, in anticipation of receiving those records, 
the Board did not request an examination.  Now however, it 
appears that the veteran should be afforded a VA rating 
examination.  The Board believes that the report of a 
contemporaneous examination would be helpful in determining 
whether an increased evaluation for the veteran's 
hypertension disability is warranted.  Snuffer v. Gober, 10 
Vet.App. 400, 403 (1997)(where the veteran complained of an 
increase in disability two years after his last examination, 
and a decision was promulgated before he was again examined, 
another examination was indicated); see also Allday v. Brown, 
7 Vet. App. 517, 526 (1995)(where the veteran's claim is well 
grounded, VA's statutory duty to assist requires that a 
thorough and  contemporaneous medical examination be 
conducted where the record does not adequately reveal the 
current state of the veteran's disability); Drosky v. Brown, 
10 Vet. App. 251, 254 (1997)(an increased rating claim is 
generally well grounded where the veteran alleges an increase 
in disability).  

The United States Court of Veterans Appeals (Court) has held 
that the VA has a duty to assist veterans in the development 
of facts pertinent to their claims under 38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1998) and 38 C.F.R. § 3.103(a) (1998).  As 
set forth by the Court in Littke v. Derwinski, 1 Vet.App. 90, 
93 (1990), this duty requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Accordingly, this case is REMANDED for the 
following:

1.  The RO should schedule a VA 
examination, to ascertain the severity of 
the veteran's hypertension disability.  
All findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
comprehensible, and legible manner on the 
examination report.

2.  The RO should again request that the 
veteran shall furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.

3.  The RO should then review the 
veteran's claim, and determine whether 
increased compensation can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further review, 
as appropriate.  


No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  



